Title: From George Washington to Alexander Hamilton, 16 April 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir,
                            Newburgh April 16th 1783
                        
                        My last letter to you was written in a hurry, when I was fatigued by the more public—yet confidential letter
                            which (with several others) accompanied it; possibly, I did not on that occasion express myself (in what I intended as a
                            hint) with so much perspicuity as I ought—possibly too, what I then dropped might have conveyed more than I intended; for
                            I do not, at this time, recollect the force of my expressions.
                        My meaning however, was only to inform, that there were different sentiments in the Army as well as in
                            Congress, respecting Continental & State Funds; some wishing to be thrown upon their respective States rather than
                            the Continent at large, for payment—& that, if an idea should prevail generally that Congress, or part of its
                            Members—or Ministers, bent upon the latter, should delay doing them justice, or hazard it in pursuit of their favourite object; it might create such divisions in the Army as
                            would weaken, rather than strengthen the hands of those who were disposed to support Continental measures—and might tend to defeat the end they themselves had in view by endeavouring to involve the Army.
                        For these reasons I said, or meant to say, the Army was a dangerous Engine to work with, as it might be made
                            to cut both ways—and, considering the sufferings of it, would, more than probably, throw its weight into that Scale which
                            seemed most likely to preponderate towards its immediate relief, without looking forward (under the pressure of present
                            wants) to future consequences with the eyes of Politicians. In this light also I meant to apply my observations to Mr
                            Morris, to whom, or rather to Mr G. M———is ascribed, in a great degree, the ground work of the superstructure which was
                            intended to be raised in the Army by the Anonymous addresses.
                        That no Man can be more opposed to state funds & local prejudices than myself, the whole tenor of my
                            conduct has been one continual evidence of—No Man perhaps has had better opportunities to see
                            & to feel the pernicious tendency of the latter than I have. and I endeavor (I hope not
                            altogether ineffectually) to inculcate them upon the officers of the Army upon all proper occasions; but their feelings
                            are to be attended to & soothed; and they assured that if Continental funds cannot be established, they will be
                            recommended to their respective states for payment. Justice must be done them.
                        I should do injustice to Report & what I believe to be the opinion of the Army were I not to inform
                            you, that they consider you as a friend, zealous to serve them, and one who has espoused their interests in Congress upon
                            every proper occasion—It is to be wished, as I observed in my letter to Colo. Bland, that Congress would send a Comee to
                            the Army with Plenipo: powers; The matters requested of me in your letter of the  as Chair Man of a Comee and many other things might then be brought to a close with more dispatch and
                            in a happier manner than it is likely they will be by an intercourse of letters at the distance of 150 Miles; which takes
                                our Expresses, a week at least to go & come. At this
                            moment, being without any instructions from Congress, I am under great embarrassment with respect to the Soldiers for the
                            War & shall be obliged more than probably, from the necessity of the case, to exercise my own judgment without
                            waiting for orders, as to the discharge of them—If I should adopt measures which events may approve; all will be well—If
                            otherwise, why & by what authority did you do so.
                        How far a strong recommendation from Congress to observe All the Articles of Peace as well as the  may imply a
                            suspicion of good faith in the people of this Country, I pretend not to judge; but I am much mistaken if something of the
                            kind will not be found wanting as I already perceive a disposition to Carp at, & to elude such parts of the treaty
                            as affect their different interests altho’ you do not find a Man who—when pushed—will not acknowledge that upon the whole it is a more advantageous Peace than we could possibly have expected. I am Dear Sir with
                            great esteem & regard Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    